This case was remanded to the Industrial Accident Board to make a specific finding in order to support its award. It is the duty of the board, and not the courts, to make findings of fact and rulings of law. (Delich v. Lafferty Shingle Mill,49 Idaho 552, 290 P. 204; Burchett v. Anaconda Copper Min. Co.,48 Idaho 524, 283 P. 515; In re Larson, 48 Idaho 136,279 P. 1087; Reader v. Milwaukee Lumber Co., 47 Idaho 380,275 P. 1114; Kaylor v. Callahan Zinc-Lead Co., 43 Idaho 477,253 P. 132; Ybaibarriaga v. Farmer, 39 Idaho 361, 228 P. 227;McNeil v. Panhandle Lumber Co., 34 Idaho 773, 203 P. 1068; I. C. A., secs. 43-1408, 43-1409.) The board made the specific finding to support its award and there is sufficient competent evidence to support the findings. In such circumstances the courts are bound to sustain the award.
I am not at this time prepared to commit myself upon the question of whether or not the trial court should have passed upon the findings. (I. C. A., sec. 43-1409.) *Page 672